                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 KEITH A. ROBINSON,                                )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )            No. 1:19-CV-00090-JRG-CHS
                                                   )
 DEPARTMENT OF HR,                                 )
                                                   )
               Defendant.                          )

                                  MEMORANDUM OPINION

       This is a pro se prisoners’ complaint filed under 42 U.S.C. § 1983. The matter is now

before the Court for screening of the complaint pursuant to the Prison Litigation Reform Act

(“PLRA”). For the reasons set forth below, no process shall issue and this action will be

DISMISSED.

I.     SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson

v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and

1915A] because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA,

a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts
liberally construe pro se pleadings filed in civil rights cases and hold them to a less stringent

standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff is currently incarcerated at Bradley County Justice Center.                       Although not

verbatim, Plaintiff’s complaint in this action is similar to his complaint filed in a case previously

dismissed by this Court 1.

        Here, Plaintiff argues that his previous case (Robinson, 1:17-CV-332) should have been

handled at an earlier time [Doc. 1 p. 2]. Plaintiff further contends that he “did[ ] not sign a waiver

to be indited [sic]” [Doc. 1 p. 2]. He asserts that his police report was inaccurate due to

discrimination and/or prejudice [Id.]. Plaintiff also argues that his charges “should have been

concurrent with other charges” [Id.]. Plaintiff’s only request for relief is that his record be

expunged [Id.].

III.   ANALYSIS

       The right to expungement of state records is not a federal constitutional right. Duke v.

White, 616 F.2d 955, 956 (6th Cir. 1980). It appears that Plaintiff is, in effect, seeking to use 42

U.S.C. § 1983 as a vehicle for making a collateral attack on his state criminal conviction. That is

to say, he is seeking to use 42 U.S.C. § 1983 as a substitute for a habeas corpus petition. This, he

cannot do. Plaintiff’s request to expunge his record 2 is not an available remedy under § 1983. See


       1
           See Robinson v. State of Tennessee, 1:17-CV-332 (E.D. Tenn. April 17, 2018).
       2
           Plaintiff, however, does not indicate what specific records he seeks to have expunged and why.

                                                         2
Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas corpus is the exclusive remedy for a state

prisoner who challenges the fact or duration of his confinement . . . even though such a claim may

come with the literal terms of § 1983.”); See also, Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

Accordingly, Plaintiff’s allegation that his sentence “should have been concurrent with other

charges” fails to state a cognitive claim under § 1983 as it directly relates to the length or duration

of his imprisonment. This claim will be DISMISSED.

       Moreover, “a state prisoner’s § 1983 action is barred (absent prior invalidation)—no matter

the relief sought (damages or equitable relief), no matter the target of the prisoner’s suit (state

conduct leading to conviction or internal prison proceedings)—if success in that action would

necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson, 544

U.S. 74, 81–82 (2005). Thus, should his allegations of an unsigned waiver or inaccurate police

report imply the invalidity of his current confinement or its duration, § 1983 relief is unavailable.

Consequently, Plaintiff’s claims asserted under § 1983 will be DISMISSED.

       Further, Plaintiff’s claim that his previous case pending in the Eastern District of Tennessee

“should have been handled at a[n] earlier time” fails to allow the Court to plausibly infer any

violation of Plaintiff’s constitutional rights. Accordingly, this claim will also be DISMISSED.

IV.    CONCLUSION

       Based on the above, Plaintiff’s complaint fails to state a claim upon which relief may be

granted under § 1983 and this action will therefore be DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). As such, Plaintiff’s motion for discovery [Doc. 5] is hereby DENIED AS

MOOT.

       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate Procedure.



                                                  3
AN APPROPRIATE ORDER WILL ENTER.

ENTER:



                              s/J. RONNIE GREER
                         UNITED STATES DISTRICT JUDGE




                          4
